Case 17-13697-mdc          Doc 395    Filed 07/10/20 Entered 07/10/20 14:23:13             Desc Main
                                     Document      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                        :       Chapter 7
                                               :
 GRIMM BROTHERS REALTY CO.                     :
                                               :
                                               :
                                               :
                                               :
                         Debtor                :       Bankruptcy No.: 17-13697 (MDC)

  UNITED STATES TRUSTEE’S OBJECTION TO PRO SE DEBTOR’S MOTION FOR
           RECONSIDERATION OF COURT ORDER OF MAY 15, 2020
                  CONVERTING CASE TO CHAPTER 7

          The United States Trustee (‘UST”) for Region Three, by and through his undersigned

 counsel, hereby submits this Objection to the pro se Debtor’s Motion for Reconsideration of this

 Court’s Order of May 15, 2020 converting case to Chapter 7, said Objection being based on the

 following:

          1.     Andrew R. Vara is the United States Trustee (“UST”) for this jurisdiction.

          2.     On August 24, 2017, the UST filed a motion to convert this case to a chapter 7 or

 in the alternative to dismiss the case with a bar to refiling (the “UST Motion”).

          3.     The UST Motion alleged the debtor had filed numerous prior cases without

 reorganizing and that the debtor failed to demonstrate that it could reorganize in the present case.

 Also, the UST alleged that the debtor failed to appear at the 341(a) meeting of Creditors and

 failed to file operating reports.

          4.     On December 9, 2019, the UST filed a Supplement to the UST Motion, alleging

 ongoing failures of the debtor to perform its statutory duties and inability to reorganize. Further,

 the UST argued that the corporate debtor did not have counsel and could not represent itself in

 the bankruptcy proceeding. (Docket No.226)
Case 17-13697-mdc           Doc 395     Filed 07/10/20 Entered 07/10/20 14:23:13             Desc Main
                                       Document      Page 2 of 3




          5.    Thereafter the Court continued the hearing on the UST’s Motion to allow the debtor

 the opportunity to hire counsel. On March 3, 2020, the debtor filed an application to employ its

 fourth attorney in this case, Glenn Brown, Esq. and Real-World Law to represent the debtor. On

 April 15, 2020, just over a month after he was hired by the debtor, Brown filed a motion to

 withdraw his representation. As of this date, Brown and his law firm still seek to withdraw their

 representation.

          6.    In the previous chapter 11 case filed by this debtor, Bk. No. 15-12921mdc, the

 debtor was represented by no less than four different law firms.

          7.    In this present case, the debtor was represented by no less than four different law
 firms.

          8.     The UST has consistently pressed for dismissal of the bankruptcy case with a bar

 to refiling since the original motion was filed in 2017. The UST did not oppose conversion to a

 chapter 7 as the alternative relief under Section 1112(b).

          9.    After the hearing on the UST’s Motion on May 13, 2020, this Court entered an

 Order converting the case to Chapter 7 on May 15, 2020.

          10.      The UST appointed Terry Dershaw as the chapter 7 trustee.

          11.      Gary Grimm, the officer of the debtor, filed this pro se Motion for

 Reconsideration of the Court Order granting the UST Motion.

          12.      The debtor is a corporation. Therefore, the debtor must be represented by counsel

 in this proceeding. See Rowland v. Calif. Men’s Colony, Unit II Men’s Advisory Council, 506

 U.S. 194, 201-02 (1993) (“It has been the law for the better part of two centuries . . . that a

 corporation may appear in the federal courts only through licensed counsel.”); see also United

 States v. Cocivera, 104 F.3d 566, 572 (3d Cir. 1996) (citing Rowland).
Case 17-13697-mdc          Doc 395    Filed 07/10/20 Entered 07/10/20 14:23:13          Desc Main
                                     Document      Page 3 of 3



        13.     The UST avers that the debtor was previously given generous consideration and

 more than ample time to engage replacement counsel to represent the debtor’s interest. The UST

 filed and served upon the debtor several pleadings with this Court since November 2019,

 including the two Supplements to the Motion to Convert or Dismiss stating that a corporation

 must appear through counsel. Since November 2019, Gary Grimm knew the debtor had to be

 represented by counsel.

        14.     The UST believes that the Motion has not alleged sufficient or legitimate cause to

 vacate the Order converting the case. Moreover, the fact that debtor could not propose a plan for

 over three years while being represented by no less than four law firms clearly demonstrates the

 debtor’s bad faith and inability to reorganize.

        WHEREFORE, based on the foregoing, the UST requests that his Objection be

 SUSTAINED and the Motion be DENIED and for all relief that is just and proper.

                                                     Respectfully submitted,

                                                     ANDREW R. VARA
                                                     United States Trustee
                                                     for Regions 3 and 9



                                               BY:       /s/ Kevin P. Callahan_______
                                                     KEVIN P. CALLAHAN
                                                     Trial Attorney
                                                     Office of the U.S. Trustee
                                                     200 Chestnut Street, Suite 502
                                                     Philadelphia, PA 19106
 Dated: July 10, 2020                                Telephone: (215) 597-4411
                                                     Facsimile: (215) 923-1293
